Citation Nr: 1106994	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  08-19 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a certification of eligibility for automobile and 
adaptive equipment or for adaptive equipment only.


REPRESENTATION

Veteran represented by:     Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from July 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.

The Veteran and his wife testified before the undersigned 
Veterans Law Judge via videoconference in December 2010.  A 
transcript of the hearing has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As an initial matter, the Board notes that a certification of 
eligibility for financial assistance in the purchase of one 
automobile or other conveyance and necessary adaptive equipment 
will be made where the claimant-veteran's service-connected 
disabilities result in one of the following: (i) loss or 
permanent loss of use of one or both feet; (ii) loss or permanent 
loss of use of one or both hands; or (iii) permanent impairment 
of vision of both eyes.  For entitlement to assistance in the 
purchase of adaptive equipment only, the claimant-veteran must 
have, as the result of a service-connected disease or injury, 
ankylosis of one or both knees or one or both hips.  38 U.S.C.A. 
§§ 3901, 3902; 38 C.F.R. § 3.808.  Loss of use of a hand or a 
foot will be held to exist when no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election below knee with use of a 
suitable prosthetic appliance.  The determination will be made on 
the basis of the actual remaining function, whether the acts of 
balance, propulsion, etc., could be accomplished equally well by 
an amputation stump prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 
4.63.

The record discloses that the Veteran has numerous service-
connected disabilities, including diabetes mellitus and 
associated peripheral neuropathy of the lower extremities.  He 
has been issued both a motorized scooter and a motorized 
wheelchair by VA due to difficulty ambulating and episodes of 
syncope.  He claims entitlement to eligibility for automobile and 
adaptive equipment or for adaptive equipment only.  In his 
December 2007 notice of disagreement the Veteran noted that VA  
had approved him for a motorized scooter and installed a lift in 
his current vehicle for the scooter.  He indicated that he would 
like to replace his current vehicle.  

At his December 2010 hearing, the Veteran testified that his 
peripheral neuropathy renders his lower extremities numb from the 
knees down.  At that time, his representative correctly observed 
that the most recent VA examination had occurred in 2007 and that 
the examiner had not addressed the question of whether the 
Veteran's peripheral neuropathy resulted in loss of use of one or 
both of his feet.

The Veteran's report of loss of feeling in his lower extremities 
raises the question of whether he experiences loss of use of one 
or both of his feet.  As such, the Board concludes that a current 
examination is necessary to address that issue.

The Board also notes that the Veteran submitted a statement in 
April 2010 indicating that he had been receiving VA treatment for 
his various disabilities and that treatment records would 
demonstrate worsening.  Notably, the most recent VA outpatient 
treatment records associated with the claims file date to June 
2009.  The Veteran also submitted copies of private records from 
Prague Municipal Hospital and Integris Baptist Medical Center.  
These records have not yet been reviewed by the AOJ, and the 
Veteran did not waive such review.

Finally, the Board observes that although the AOJ issued duty to 
assist letters in February and June 2007, neither addressed the 
information and evidence necessary to support a claim of 
eligibility for automobile and adaptive equipment or for adaptive 
equipment only.  Such notice should be issued prior to further 
adjudication of this claim.

In light of the above discussion, the Board finds that additional 
development of the record is required.  Accordingly, the case is 
REMANDED for the following action:

1.  Issue corrective  notice regarding the 
evidence and information necessary to 
establish eligibility for automobile and 
adaptive equipment or for adaptive equipment 
only, pursuant to 38 C.F.R. § 3.808 (2010).

2.  Obtain VA treatment records for the 
period from June 2009 to the present and 
associate them with the record.

If no records can be located, it should be so 
stated, in writing, for inclusion in the 
claims folder.

3.  Schedule the Veteran for a VA examination 
to determine his eligibility for automobile 
and adaptive equipment or for adaptive 
equipment only.  The claims file must be 
provided to the examiner.  Any and all 
studies, tests and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner should elicit a 
complete history, the pertinent details of 
which should be included in the examination 
report.  

Following examination of the Veteran and 
review of the claims file, the examiner 
should address the following:

Is the Veteran's peripheral neuropathy of 
the lower  extremities such that no 
effective function remains other than that 
which would be equally well served by an 
amputation stump at the site of election 
below knee with use of a suitable 
prosthetic appliance?  This determination 
should be made on the basis of the actual 
remaining function, whether the acts of 
balance, propulsion, etc., could be 
accomplished equally well by an amputation 
stump with prosthesis.

A discussion of the complete rationale for 
all opinions expressed should be included in 
the examination report.

4.  The Veteran is hereby notified that it is 
his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655.

5.  Then, readjudicate the Veteran's claim, 
with application of all appropriate laws, 
regulations, and case law, and consideration 
of any additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


